Citation Nr: 0509762	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to June 
1991.  He died in May 2000.  The appellant is the deceased 
veteran's former wife, who is acting on behalf of their son.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran died in May 2000.  The certificate of death 
lists the immediate cause of death as being metatastic 
pancreatic cancer.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The fatal metatastic pancreatic cancer is shown as likely 
as not to be due to reported exposure to depleted uranium 
during the veteran's period of active service that included 
his combat duty during the Persian Gulf War.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
disability manifested by metastatic pancreatic cancer, which 
caused the veteran's death, was due to disease or injury that 
was incurred in his period of active service.  38 U.S.C.A. §§ 
1110, 1131, 1310, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, and that the 
medical opinions and clinical records on file are sufficient 
to resolve the matter in the appellant's favor.  


II.  Analysis

The appellant is seeking service connection for the cause of 
the veteran's death. She essentially contends that the 
pancreatic cancer that directly caused the veteran's death 
was incurred as a result of exposure to ionizing radiation in 
service.  

The record reflects that the veteran died in May 2000.  The 
Certificate of Death lists the immediate cause of death as 
metatastic pancreatic cancer.  

At the time of the veteran's death, service connection had 
not been granted for any disability.  

The private medical records reflect that the veteran was 
first diagnosed with pancreatic cancer during a March 2000 
hospitalization.  Upon admission, it was noted that he had a 
seven-month history of progressively worsening epigastric 
pain.  It was noted that he was only 36 years old and had no 
family history of pancreatic cancer or pancreatitis.  

A CT scan revealed a cystic mass at the head of the pancreas, 
which was confirmed by endoscopic ultrasound.  Subsequent 
evaluation confirmed a diagnosis of pancreatic cancer with 
liver metastases.  

In support of her claim, the appellant has submitted a March 
2001 letter from his treating oncologist.  The oncologist 
concluded that, although it was impossible to identify the 
origins of such a disease with minimal doubt, the link 
between the veteran's pancreatic cancer and his exposure to 
radiation was as likely as not.  

During a personal hearing before the undersigned Veterans Law 
Judge, the appellant testified that the veteran had 
complained of being tired and fatigued upon his return from 
the Persian Gulf in 1991.  She indicated that she had been 
told by the oncologist that it was very rare that a man as 
young as the veteran would develop pancreatic cancer and that 
he believed it was possible that the veteran had been exposed 
to toxins.  

During the hearing, the appellant's representative argued 
that the veteran was routinely near depleted uranium rounds, 
which were present on the vehicles in his infantry unit.  It 
was also noted that the veteran had been involved in cleaning 
tanks and other vehicles, which likely had contained depleted 
uranium rounds while those vehicles were present in the 
Persian Gulf.  

In support of her claim, the appellant also submitted a May 
2001 letter from her parents in which they noted that the 
veteran had discussed being assigned to clean armored 
vehicles and tanks because the military did not want to 
accidentally return pathogens to the United States or other 
countries by transporting those vehicles in an unclean state.  

In a July 2002 letter, U.S. Army Radiation Dosimetry Branch 
indicated that it was unable to locate any records showing 
that the veteran had been exposed to ionizing radiation.  

In April 2004, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the question 
of whether it was at least as likely as not that the 
veteran's pancreatic cancer was caused by exposure to 
radiation or hazardous substances while on active duty.  

In a July 2004 Memorandum, a VA oncologist indicated that he 
had reviewed the claims folder.  The physician noted that it 
was unusual for pancreatic cancer to be present before the 
age of 50, but that it did occur.  The physician also noted 
that the vast majority of cases of pancreatic cancer were not 
relatable to any particular etiology.  

It was explained that, in the absence of any data showing a 
statistically and clinically significant increase in 
pancreatic cancer among individuals who served in the Persian 
Gulf War, or with any other specific theatre of service, one 
could only conclude that this was an unfortunate case of 
cancer that occurred at a younger age than usual.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service- 
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer becomes manifest to a degree of 10 percent within one 
year after the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are certain types of cancer that are 
presumptively service connected, specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 38 
C.F.R. § 3.309(d) (2004).   

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered on a direct basis under 
38 C.F.R. § 3.303(d) in order to determine whether the 
disease diagnosed after discharge was incurred during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is an approximate balance of positive and negative 
evidence regarding the medical question of whether the 
pancreatic cancer that caused the veteran's death was 
incurred as a result of exposure to radiation during military 
service.  

In this regard, the Board notes that VA has not been able to 
obtain specific confirmation that the veteran was exposed to 
radiation during service.  

However, the Board also notes that there is no reason to 
doubt the credibility of the detailed the personal statements 
in the record, which suggest that he was in all probability 
exposed to depleted uranium in connection with his duties as 
a radio operator attached to an infantry unit.  

The veteran's own letters written from the Persian Gulf do 
give clear support to the assertions advanced in connection 
with this appeal and provide a compelling picture of the 
circumstances of his service during that period.  

As noted, the veteran's duties also have been reliably 
reported as including the cleaning tanks and other vehicles 
and generally being in the vicinity of such hardware.  

Thus, based on these personal statements, the Board finds 
that the veteran was likely exposed to an unspecified amount 
of depleted uranium while on active duty.  

With respect to the question of whether that exposure caused 
the veteran's cancer, the Board notes the March 2001 letter 
from the veteran's treating oncologist in which the physician 
essentially concluded that it was at least as likely as not 
that the veteran's pancreatic cancer was related to exposure 
to radiation in service.  

Because the July 2004 Memorandum from the VA oncologist 
indicated that the vast majority of cases of pancreatic 
cancer were not relatable to any particular etiology, the 
Board does not find that medical opinion itself to be 
controlling in deciding this case.  

In light of the conflicting medical opinions discussed 
hereinabove, and particular facts demonstrated in this case, 
the Board concludes that there is an approximate balance of 
positive and negative evidence showing that the pancreatic 
cancer that directly caused the veteran's death was incurred 
as likely as not as the result of exposure to depleted 
uranium during military service.  

Thus, by extending the benefit of the doubt to the appellant, 
the Board finds that service connection for the cause of the 
veteran's death is warranted.  

Having found that service connection for the cause of the 
veteran's death is warranted on a direct basis, the Board 
finds that any discussion as to the presumptive provisions of 
38 C.F.R. § 3.309(d) or the radiogenic disease provisions 
under 38 C.F.R. § 3.311 is moot.  

The Board is cognizant that the Secretary of Veterans 
Affairs, under the relevant statutory authorities, has 
determined that there is no basis for establishing a 
presumption of service connection for any illness suffered by 
Gulf War veterans based on exposure to depleted uranium, 
sarin, pyridostigmine bromide and certain vaccines.  See 66 
Fed. Reg. 35,702-10 (July 6, 2001), and 66 Fed. Reg. 58,784-
85 (Nov. 23, 2001).  

However, in Combee, the United States Court of Appeals for 
Veterans Claims specifically found that, even if it has been 
determined that service connection for a disability is not 
warranted on a presumptive basis, service connection must 
still be considered for that disability on a direct basis 
under 38 C.F.R. § 3.303(d) in order to determine whether the 
disease diagnosed after discharge was incurred during active 
service.  See Combee, supra.  

In this case, the Board has found that there is an 
approximate balance of positive and negative evidence showing 
that the pancreatic cancer that directly caused the veteran's 
death was incurred as a result of military service.  

Therefore, by extending the benefit of the doubt to the 
veteran, the Board concludes that service connection for the 
cause of the veteran's death is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


